CO NY DA UW BR Ww LY

NO BO BP BL DP PO BD KR RO mm —— eee ea eee
Oo SN NBN OH FP WY NY KF OD CO CO HA DH WH BP WO HBO KY OC

 

 

 

[FILED LODGED

——_—_______ RECEIVED

The Honorable Robert J. Bryan
JUL 0 62020

CLERK US. DISTRICT COURT
py WESTERN Disimicl OF WASHINGIGN AT TACOMA
Ie DEPUTY

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, NO. CR21-5094 RJB
Plaintiff,
Vv. PLEA AGREEMENT
JULIO W. HAYES,
Defendant.

 

 

The United States of America, by and through Tessa M. Gorman, Acting United
States Attorney for the Western District of Washington, and Justin W. Arnold and
Michael Dion, Assistant United States Attorneys, Defendant Julio W. Hayes and
Defendant’s attorney, John Carpenter, Assistant Federal Public Defender, enter into the
following Agreement, pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B):

1, The Charge. Defendant, having been advised of the right to have this
matter tried before a jury, agrees to waive that right and enter a plea of guilty to the
following charge contained in the Indictment:

a. Extortion Under Color of Official Right, as charged in Count 1, in
violation of Title 18, United States Code, Section 1951(a).

Plea Agreement- 1 UNITED STATES ATTORNEY

. . 1201 PACIFIC AVE, SUITE 700
US. v. Julio W. Hayes, CR21-5094RJB TACOMA, WASHINGTON 98402

(253) 428-3800
Oo So ND HH BP WO YH Re

BR Pp Po HO PO PO BR KR DR Ree ee eee ee ee ee
oOo aT HD MH FSF YW NY YK CFT CO FB TN DB TH PW NY YF S&S

 

 

By entering plea of guilty, Defendant hereby waives all objections to the form of
the charging document. Defendant further understands that before entering any guilty
plea, Defendant will be placed under oath. Any statement given by Defendant under oath
may be used by the United States in a prosecution for perjury or false statement.

2. Elements of the Offense. The elements of the offense to which Defendant
is pleading guilty are as follows:

a. The elements of Extortion Under Color of Official Right, as charged
in Count 1, in violation of Title 18, United States Code, Section 1951(a), are as follows:

First, the defendant is a public official;

Second, the defendant obtained money that the defendant knew he was not entitled
to receive;

Third, the defendant knew that the money was given in return for taking some
official action; and

Fourth, commerce or the movement of an article or commodity in commerce from
one state to another was or would have been affected in some way.

3. The Penalties. Defendant understands that the statutory penalties
applicable to the offense to which he is pleading guilty are as follows: for the offense of
Extortion Under Color of Official Right, as charged in Count 1: A maximum term of
imprisonment of twenty (20) years, a fine of up to two hundred fifty thousand dollars
($250,000), a period of supervision following release from prison of up to three (3) years,
and a mandatory special assessment of one hundred dollars ($100). Ifa probationary
sentence is imposed, the probation period can be for up to five (5) years. Defendant
agrees that the special assessment shall be paid at or before the time of sentencing.

Defendant understands that supervised release is a period of time following
imprisonment during which Defendant will be subject to certain restrictive conditions and
requirements. Defendant further understands that, if supervised release is imposed and
Defendant violates one or more of the conditions or requirements, Defendant could be

retumed to prison for all or part of the term of supervised release that was originally

Plea Agreement-2 UNITED STATES ATTORNEY

: 1201 PACIFIC AVE, SUITE 700
U.S. v. Julio W. Hayes, CR21-5094RJB TACOMA, WASHINGTON 98402

(253) 428-3800
Oo ON HD A FP WY YN

Bo NO YY NY NHN NY NO NN NO RR Re RO Re ee ee eee
eo nN HD OH BPW NY YF TO OH HTT HD A FP WW YN YF CO

 

 

imposed. This could result in Defendant serving a total term of imprisonment greater
than the statutory maximum stated above.

Defendant understands that as a part of any sentence, in addition to any term of
imprisonment and/or fine that is imposed, the Court may order Defendant to pay
restitution to any victim of the offense, as required by law.

Defendant further understands that the consequences of pleading guilty may
include the forfeiture of certain property, either as a part of the sentence imposed by the
Court, or as a result of civil judicial or administrative process.

Defendant agrees that any monetary penalty the Court imposes, including the
special assessment, fine, costs, or restitution, is due and payable immediately and further
agrees to submit a completed Financial Statement of Debtor form as requested by the
United States Attorney’s Office.

4, Rights Waived by Pleading Guilty. Defendant understands that by
pleading guilty, Defendant knowingly and voluntarily waives the following rights:

a. The right to plead not guilty and to persist in a plea of not guilty;

b. The right to a speedy and public trial before a jury of Defendant’s
peers;

C. The right to the effective assistance of counsel at trial, including, if
Defendant could not afford an attorney, the right to have the Court
appoint one for Defendant;

d. The right to be presumed innocent until guilt has been established

beyond a reasonable doubt at trial;

e. The right to confront and cross-examine witnesses against Defendant
at trial;

f. The right to compel or subpoena witnesses to appear on Defendant’s
behalf at trial;

g. The right to testify or to remain silent at trial, at which trial such

silence could not be used against Defendant; and

Plea Agreement-3 UNITED STATES ATTORNEY

. 1201 PActgEIC AVE, SUITE 700
US. v. Julio W. Hayes, CR2 1-5094 RIB TACOMA, WASHINGTON 98402

(253) 428-3800
0 Oo UY DA WNW BW Ww B&

oO NY BN NHN NH NN RD RR ee ee ee ee
on NN MN BP WN KF COO Fe HD DRAMA FP WY fF CS

 

 

h. The right to appeal a finding of guilt or any pretrial rulings.

5. United States Sentencing Guidelines. Defendant understands and
acknowledges that the Court must consider the sentencing range calculated under the
United States Sentencing Guidelines and possible departures under the Sentencing
Guidelines together with the other factors set forth in Title 18, United States Code,
Section 3553(a), including: (1) the nature and circumstances of the offense; (2) the
history and characteristics of Defendant; (3) the need for the sentence to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment
for the offense; (4) the need for the sentence to afford adequate deterrence to criminal
conduct; (5) the need for the sentence to protect the public from further crimes of
Defendant; (6) the need to provide Defendant with educational and vocational training,
medical care, or other correctional treatment in the most effective manner; (7) the kinds
of sentences available; (8) the need to provide restitution to victims; and (9) the need to
avoid unwarranted sentence disparity among defendants involved in similar conduct who
have similar records. Accordingly, Defendant understands and acknowledges that:

a. The Court will determine Defendant’s Sentencing Guidelines range
at the time of sentencing;

b. After consideration of the Sentencing Guidelines and the factors in
18 U.S.C. 3553(a), the Court may impose any sentence authorized by law, up to the
maximum term authorized by law;

C. The Court is not bound by any recommendation regarding the
sentence to be imposed, or by any calculation or estimation of the Sentencing Guidelines
range offered by the parties or the United States Probation Department, or by any
stipulations or agreements between the parties in this Plea Agreement; and

d. Defendant may not withdraw a guilty plea solely because of the
sentence imposed by the Court.

6. Ultimate Sentence. Defendant acknowledges that no one has promised or

guaranteed what sentence the Court will impose.

Plea Agreement-4 UNITED STATES ATTORNEY

. 1201 Pactric AVE, SUITE 700
US. v. Julio W. Hayes, CR21-5094 RIB TACOMA, WASHINGTON 98402

(253) 428-3800
oOo Co NN HN SP W LH eH

NY NO WN WN PP KN KY DN KR Me RRR Re Re ee Re
oOo sa DN ON FBP W YO K§ OD OO OH ND DH AH FBP WD NY KF CO

 

 

7. Statement of Facts. The parties agree on the following facts. Defendant
admits Defendant is guilty of the charged offense or offenses:

a. From November 13, 2018, to March 6, 2020, defendant Julio W. Hayes was
a public official. During this time, he was employed as a Juvenile Rehabilitation Security
Officer at Green Hill School, a medium/maximum juvenile rehabilitation facility run,
overseen and subject to Washington State Department of Children, Youth, and Families
(“DCYF”) and Washington State Department of Corrections (“DOC”) regulations.

b. When defendant Julio W. Hayes was hired as a Juvenile Rehabilitation
Security Officer he completed DCYF new employee orientation and the Washington
State Ethics in State Government course. During these and other trainings, defendant
Julio H. Hayes was trained on the prohibition of introducing contraband into Green Hill
School and on the prohibition on accepting or soliciting bribes.

C. Asa Juvenile Rehabilitation Security Officer, defendant Julio W. Hayes
knew that he was prohibited from introducing contraband, including tobacco, narcotics,
and mobile phones, into Green Hill School.

d. Between August 2018 and on or about February 25, 2020, defendant Julio
W. Hayes smuggled and attempted to smuggle contraband, including tobacco, marijuana,
and three mobile phones (two Apple iPhones and one Samsung Galaxy) into Green Hill
School in exchange for money defendant Julio W. Hayes was not entitled to receive. The
money and contraband were provided to him from GHS residents or from associates of
GHS residents.

e. The tobacco, Apple iPhones, and Samsung Galaxy defendant Julio W.
Hayes smuggled into Green Hill School were manufactured outside Washington State
and are items that are shipped in interstate commerce.

f. The illegal sale, distribution, possession with intent to distribute, and
trafficking in controlled substances, are activities that affect interstate commerce.

g. The total, gross amount of the payments to Hayes in return for smuggling
contraband was more than $6,500 and less than $15,000.

The parties agree that the Court may consider additional facts contained in the
Presentence Report (subject to standard objections by the parties) and/or that may be
presented by the United States or Defendant at the time of sentencing, and that the factual

Plea Agreement-5 UNITED STATES ATTORNEY

: 1201 PACIFIC AVE, SUITE 700
US. v. Julio W. Hayes, CR21-5094RJB TACOMA, WASHINGTON 98402

(253) 428-3800
Oo Oo SN HN A HBR WW YH ke

NO NO PO KN HO PP BD NO RO RR ee ee ee ee ea ee es
So SDN OT BPW NY YF DT CO fe ND DH BW PO KF CO

 

 

statement contained herein is not intended to limit the facts that the parties may present to
the Court at the time of sentencing.

8. Sentencing Factors. The parties agree that the following Sentencing
Guidelines provisions apply to this case:

a. A base offense level of fourteen (14) pursuant to USSG
§ 2C1.1(a)(1) because Defendant was a public official;

b. A two (2) level enhancement pursuant to USSG § 2C1.1(b)(1)
because the offense involved more than one bribe or extortion; and

c. A four (4) level enhancement pursuant to USSG § 2C1.1(b)(3)
because Defendant was a public official in a sensitive position.

The parties agree they are free to present arguments regarding the applicability of
all other provisions of the United States Sentencing Guidelines. Defendant understands,
however, that at the time of sentencing, the Court is free to reject these stipulated
adjustments, and is further free to apply additional downward or upward adjustments in
determining Defendant's Sentencing Guidelines range.

9. Acceptance of Responsibility. At sentencing, ifthe Court concludes
Defendant qualifies for a downward adjustment acceptance for acceptance of
responsibility pursuant to USSG § 3E1.1(a) and Defendant’s offense level is 16 or
greater, the United States will make the motion necessary to permit the Court to decrease
the total offense level by three (3) levels pursuant to USSG §§ 3E1.1(a) and (b), because
Defendant has assisted the United States by timely notifying the United States of
Defendant’s intention to plead guilty, thereby permitting the United States to avoid
preparing for trial and permitting the Court to allocate its resources efficiently.

10. Abandonment of Contraband. Defendant also agrees that, if any federal
law enforcement agency seized any illegal contraband that was in Defendant’s direct or
indirect control, Defendant consents to the federal administrative disposition, official use,

and/or destruction of that contraband.

Plea Agreement-6 UNITED STATES ATTORNEY

: - 1201 PACIFIC AVE, SUITE 700
US. v. Julio W. Hayes, CR21-5094RJB TACOMA, WASHINGTON 98402

(253) 428-3800
oOo So NIN DN A BP WW PO Ke

NO NYO YY VN BC VN KR RO RO mm ey ee ee eee ee
So TDW mA FP WwW NY YF CFT CO Fe SI HR A BP WD NH HS CO

 

 

11. Forfeiture of Assets. Defendant understands that the forfeiture of assets is
part of the sentence imposed in this case. Defendant agrees to forfeit to the United States,
immediately, Defendant’s right, title, and interest in any and all property, real or personal,
which constitutes or is derived from proceeds traceable to the offense set forth in Count 1
of the Indictment. This property is subject to forfeiture pursuant to Title 18, United
States Code, Section 981(a)(1)(C), by way of Title 28, United States Code, Section
2461(c), and includes, but is not limited to, a sum of money in the amount of $5,000
representing the proceeds Defendant personally obtained, directly or indirectly, as a result
of his commission of the offense charged in Count 1 of the Indictment.

Defendant agrees to fully assist the United States in the forfeiture of the above-
described property and to take whatever steps are necessary to pass clear title to the
United States, including but not limited to: surrendering title and executing any
documents necessary to effectuate such forfeiture; assisting in bringing any assets located
outside the United States within the jurisdiction of the United States; and taking whatever
steps are necessary to ensure that assets subject to forfeiture are not sold, disbursed,
wasted, hidden, or otherwise made unavailable for forfeiture. Defendant agrees not to
file a claim to any of the above-described property in any federal forfeiture proceeding,
administrative or judicial, which may be or has been initiated.

The United States reserves its right to proceed against any remaining property not
identified in this Plea Agreement, including any property in or over which Defendant has
any interest or control, if that property constitutes or is derived from proceeds of the
offense charged in Count 1.

12. Non-Prosecution of Additional Offenses. As part of this Plea Agreement,
the United States Attorney’s Office for the Western District of Washington agrees not to
prosecute Defendant for any additional offenses known to it as of the time of this Plea
Agreement based upon evidence in its possession at this time, and that arise out of the
conduct giving rise to this investigation and moves to dismiss the remaining counts in the

Indictment at the time of sentencing. In this regard, Defendant recognizes the United

Plea Agreement-7 UNITED STATES ATTORNEY

. 1201 PactFIc AVE, SUITE 700
US. v. Julio W. Hayes, CR2.1-5094 RJB TACOMA, WASHINGTON 98402

(253) 428-3800
o ee NIN DB WN FP WD HN FS

SS sa DB MH FP WD PY KH DBD OBO Se HI DB mA BP WO YY KY CS

 

 

States has agreed not to prosecute all of the criminal charges the evidence establishes
were committed by Defendant solely because of the promises made by Defendant in this
Plea Agreement. Defendant agrees, however, that for purposes of preparing the
Presentence Report, the United States Attorney’s Office will provide the United States
Probation Office with evidence of all conduct committed by Defendant.

Defendant agrees that any charges to be dismissed before or at the time of
sentencing were substantially justified in light of the evidence available to the United
States, were not vexatious, frivolous or taken in bad faith, and do not provide Defendant
with a basis for any future claims under the “Hyde Amendment,” Pub. L. No. 105-119
(1997).

13. Breach, Waiver, and Post-Plea Conduct. Defendant agrees that, if
Defendant breaches this Plea Agreement, the United States may withdraw from this Plea
Agreement and Defendant may be prosecuted for all offenses for which the United States
has evidence. Defendant agrees not to oppose any steps taken by the United States to
nullify this Plea Agreement, including the filing of a motion to withdraw from the Plea
Agreement. Defendant also agrees that, if Defendant is in breach of this Plea Agreement,
Defendant has waived any objection to the re-institution of any charges that previously
were dismissed or any additional charges that had not been prosecuted.

Defendant further understands that if, after the date of this Agreement, Defendant
should engage in illegal conduct, or conduct that violates any conditions of release or the
conditions of confinement (examples of which include, but are not limited to, obstruction
of justice, failure to appear for a court proceeding, criminal conduct while pending
sentencing, and false statements to law enforcement agents, the Pretrial Services Officer,
Probation Officer, or Court), the United States is free under this Plea Agreement to file
additional charges against Defendant or to seek a sentence that takes such conduct into
consideration by requesting the Court to apply additional adjustments or enhancements in
its Sentencing Guidelines calculations in order to increase the applicable advisory

Guidelines range, and/or by seeking an upward departure or variance from the calculated

Plea Agreement-8 UNITED STATES ATTORNEY

. 1201 Pactric AVE, SUITE 700
U.S. v. Julio W. Hayes, CR21-5094RJB TACOMA, WASHINGTON 98402

(253) 428-3800
Co Fe HN DR AH BP W HO

NO NY NY NY WN WN NY YN NO He Re Re Re eRe ee ee ee
So NN UO FF WD YN KH OD OBO CO DT DB HH BP WY NH K& OC

 

 

advisory Guidelines range. Under these circumstances, the United States is free to seek
such adjustments, enhancements, departures, and/or variances even if otherwise
precluded by the terms of the Plea Agreement.

14. Waiver of Appellate Rights and Rights to Collateral Attacks.
Defendant acknowledges that, by entering the guilty plea required by this plea agreement,
Defendant waives all rights to appeal from Defendant’s conviction, and any pretrial
rulings of the Court, and any rulings of the Court made prior to entry of the judgment of
conviction. Defendant further agrees that, provided the Court imposes a custodial
sentence that is within or below the Sentencing Guidelines range (or the statutory
mandatory minimum, if greater than the Guidelines range) as determined by the Court at
the time of sentencing, Defendant waives to the full extent of the law:

a. Any night conferred by Title 18, United States Code, Section 3742,
to challenge, on direct appeal, the sentence imposed by the Court, including any fine,
restitution order, probation or supervised release conditions, or forfeiture order (if
applicable); and

b. Any right to bring a collateral attack against the conviction and
sentence, mcluding any restitution order imposed, except as it may relate to the
effectiveness of legal representation; and

This waiver does not preclude Defendant from bringing an appropriate motion
pursuant to 28 U.S.C. § 2241, to address the conditions of Defendant’s confinement or
the decisions of the Bureau of Prisons regarding the execution of Defendant’s sentence.

If Defendant breaches this Plea Agreement at any time by appealing or collaterally
attacking (except as to effectiveness of legal representation) the conviction or sentence in
any way, the United States may prosecute Defendant for any counts, including those with
mandatory mimimum sentences, that were dismissed or not charged pursuant to this Plea
Agreement.

15. Voluntariness of Plea. Defendant agrees that Defendant has entered into

this Plea Agreement freely and voluntarily, and that no threats or promises were made to

Plea Agreement-9 UNITED STATES ATTORNEY

. 1201 PACIFIC AVE, SUITE 700
U.S. v. Julio W. Hayes, CR21-5094RJB TACOMA, WASHINGTON 98402

(253) 428-3800
oO CO YN HD OH FP W NY

So MY BY LY BP PR DY NR Nm i i ee ea ep
Se TWN A FP YW NY KY OD OC CSC DH vA BW WHY KF OC

 

 

induce Defendant to enter a plea of guilty other than the promises contained in this Plea
Agreement or set forth on the record at the change of plea hearing in this matter.

16. Statute of Limitations. In the event this Plea Agreement is not accepted
by the Court for any reason, or Defendant breaches any of the terms of this Plea
Agreement, the statute of limitations shall be deemed to have been tolled from the date of
the Plea Agreement to: (1) thirty (30) days following the date of non-acceptance of the
Plea Agreement by the Court; or (2) thirty (30) days following the date on which a breach
of the Plea Agreement by Defendant is discovered by the United States Attorney’s
Office,

H
I
Ht
Ht
i
It
Hf
Hf
H
i
If
Ht
H
Ht
if
Hf
i
i

Plea Agreement- 10 UNITED STATES ATTORNEY

: 1201 PAciFIC AVE, SUITE 700
U.S. v. Julio W. Hayes, CR21-5094RJB TACOMA, WASHINGTON 98402

(253) 428-3800
eo fC SI DN NH PP WY YY

NO NO PO PO KL NYO NO DR DR a ee eee
Se ~~ DBD W F&F WD YO KK CO GBC SB DT DA HN FSF WH WH fF FD

 

 

17. Completeness of Agreement. The United States and Defendant
acknowledge that these terms constitute the entire Plea Agreement between the parties,
except as may be set forthon the record at the change of plea hearing in this matter. This
Agreement binds only the United States Attorney’s Office for the Western District of
Washington. It does not bind any other United States Attorney’s Office or any other
office or agency of the United States, or any state or local prosecutor.

Dated thisfb-hday of July, 2021.

  

JULIO W. HAYES

Defendant
Se Lon, ayo

AON CARPENTER”
Attorney for Defendant

Nin tw 7. “5 tr, bref f

JUSTIN W. ARNOLD
Assistant United States Attorney

MICHAEL DION
Assistant United States Attorney

 

 

Plea Agreement-11 UNITED STATES ATTORNEY

US. v. Julio W. Hayes,CR21-5094 RIB 720) PACHIC AVE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
